Citation Nr: 1424917	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left leg.  

2.  Entitlement to a separate disability rating for urinary frequency.

3.  Entitlement to a separate disability rating for impairment of sphincter control.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and July 1981 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In May 2011, the Board remanded the issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

In connection with this appeal, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2011; a transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic, Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's April 2014 Appellate Brief.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claims.  

First, the Board notes that in May 2011, the Veteran's claim for left leg radiculopathy was remanded for a VA examination to, among other things, have a nerve conduction study conducted.  A review of the August 2011 VA examination reveals that a nerve conduction test was conducted in October 20000, the results of which were reviewed by the August 2011 examiner.  It does not appear that a new nerve conduction test was completed.  

A remand by the Board confers on the appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where. . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id.  In light of the deficiency detailed above, this matter must be remanded to ensure compliance with the Board's May 2011 remand.  

Additionally, the Board notes that the most recent VA examinations for the Veteran's left leg radiculopathy as well as urinary frequency and impairment of sphincter control, manifestation of the Veteran's service-connected lumbar spine disability, were in August 2011, nearly three years ago.  The Board finds that remand is necessary to afford the Veteran contemporaneous examinations.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his left leg radiculopathy, urinary frequency, or impairment of sphincter control and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current severity of his radiculopathy of the left leg.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

A nerve conduction study must be conducted.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The examiner should comment on whether the Veteran's incomplete nerve paralysis is mild, moderate, or severe.  

The examiner should also discuss whether the Veteran's left leg is shorter than his right leg and address any muscle atrophy of the left leg and opine as to whether it is at least as likely as not that these manifestations are at least as likely as not (a 50 percent probability or greater) a result of the Veteran's service-connected left leg radiculopathy and/or service-connected lumbar back disability.  If they are a result of a service-connected disability, the examiner must discuss the severity and nature of such manifestations in terms of the appropriate diagnostic code.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The pertinent rating criteria must be provided to the examiner.  The examiner must provide a detailed rationale for all conclusions reached.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and etiology of urinary frequency and impairment of sphincter control.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must review the claims file and indicate that such was accomplished.  

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bladder/urinary frequency disorder or diagnosed bowel/sphincter disorder is proximately due to or aggravated by the Veteran's service-connected lumbar disability.  

The pertinent rating criteria must be provided to the examiner.  The examiner must provide a detailed rationale for all conclusions reached.  

5.  Thereafter, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



